Citation Nr: 1025353	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
1984, and from January 1985 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office that denied the Veteran's claim of 
entitlement to a compensable rating for bilateral hearing loss.  
In April 2010, the Veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that his bilateral hearing loss impairs his 
ability to adequately function at his job, which involves service 
of process on members of the community as a non-sworn deputy of 
the Lake County Sheriff's Office.  He describes difficulty in 
distinguishing words as a result of his hearing loss, and asserts 
that his difficulty with communication negatively impacts his 
occupational functioning.  Socially, he is experiencing 
increasing difficulty communicating with people.  At his April 
2010 hearing before the Board, he described having to listen to 
the television so loudly that his family members were unable to 
stay in the room with him.

The Veteran was afforded a VA audiological examination in October 
2004.  At his April 2010 hearing before the Board, he asserted 
that his hearing loss had worsened since the October 2004 
examination, such that the October 2004 examination was now 
inadequate for rating purposes.  In this regard, he noted that he 
had been prescribed new hearing aids in January 2009, as a result 
of his worsening hearing loss.  As such, a remand for a more 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his bilateral hearing loss is required.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

C&P hearing examination worksheets were revised during the appeal 
period to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2009); Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007). Because the October 2004 examiner did not comment 
on the specific functional effects of the Veteran's hearing loss 
disability, the Board finds that an additional examination and 
opinion addressing the impact of the Veteran's hearing loss on 
his daily functioning is necessary.  Martinak v. Nicholson, 21 
Vet. App. at 455-56.

Finally, the records shows that the Veteran is receiving care for 
his hearing loss.  As such, on remand, the RO must associate any 
pertinent treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  After associating any pertinent, 
outstanding records with the claims 
folder, schedule the Veteran for an 
examination to determine the current 
severity and effect of his hearing loss on 
his occupational functioning and daily 
activities.  All indicated tests should be 
conducted.  The claims file must be made 
available and reviewed by the examiner.  
In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report, 
including specifically, the effect of the 
Veteran's hearing loss on his ability to 
communicate via the telephone and the 
impact of such on his employability.  The 
examiner should also address whether, and 
to what extent, his hearing loss decreases 
his ability to communicate effectively 
with other people.  In addressing the 
functional effects of the Veteran's 
hearing loss on his occupational 
functioning generally, the examiner should 
consider his employment history, 
educational background, and day-to-day 
functioning in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  All opinions 
must be supported by a clear rationale, 
with citation to relevant medical 
findings.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

